         Case 5:20-cv-00455-EJD Document 23 Filed 03/27/20 Page 1 of 2



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   MARCIA BERMAN
 3   Assistant Director, Federal Programs Branch
     KATHRYN L. WYER (Utah Bar No. 9846)
 4   U.S. Department of Justice, Civil Division
     1100 L Street, N.W., Room 12014
 5   Tel. (202) 616-8475
     kathryn.wyer@usdoj.gov
 6   Attorneys for Defendants
 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
 9

10

11
      AMERICAN FEDERATION OF
12    TEACHERS, et al.,                                     Case No.: 5:20-cv-455
13                                                          [PROPOSED] ORDER GRANTING
                          Plaintiffs,                       STIPULATED REQUEST TO SET
14
                                                            BRIEFING SCHEDULE AND STAY CASE
             v.                                             MANAGEMENT DEADLINES
15

16
      ELISABETH DEVOS, in her official capacity
17    as Secretary of Education, et al.,

18
                          Defendants.
19

20

21          Having considered the Joint Stipulated Request to Set Briefing Schedule and Stay Case

22   Management Deadlines, and good cause appearing therefore, IT IS HEREBY ORDERED that the
23
     following briefing schedule will apply in this case:
24
                  •   Tuesday, May 26, 2020: Defendants’ deadline to file Motion to Dismiss
25                •   Friday, July 10, 2020: Plaintiffs’ deadline to file Opposition to Motion
                  •   Friday, August 7, 2020: Defendants’ deadline to file Reply in Support of Motion
26
                  •   Thursday, August 27, 2020 at 9:00 a.m.: Hearing on Motion to Dismiss
27

28
        Am. Fed’n of Teachers v. DeVos, 5:20-cv-455
        Order
         Case 5:20-cv-00455-EJD Document 23 Filed 03/27/20 Page 2 of 2



 1          It is further ORDERED that Defendants’ deadlines under Local Civil Rule 16-5 are extended
 2   up to and including 30 days after the disposition of Defendants’ Motion.
 3
            The case management conference previously scheduled for April 30, 2020 is hereby
 4
     continued until after the Court rules on Defendants’ Motion to Dismiss. to Thursday,
 5
     October 1, 2020 at 10:00 a.m. The parties' statement is due September 21, 2020.
 6

 7          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8

 9   Dated: _____________
            March 27, 2020                               _______________________
                                                         EDWARD J. DAVILA
10
                                                         United States District Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
        Am. Fed’n of Teachers v. DeVos, 5:20-cv-455
        Order
